DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 24, 2020 and July 8, 2021 has been considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Species 1 (Claims 1-9) in the reply filed on November 15, 2021 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an addition unit that adds test data for failure detection to valid data on which predetermined processing is to be performed, two or more samples processed in parallel in different paths having a same sample value in the test data” and ”a signal processing unit that performs the predetermined processing on the valid data and the test data that has been added to the valid data by a plurality of the paths.” in claim 1; “a comparison unit that compares sample values of the two or more a selection unit that selects processing to be performed on the two or more samples so that same processing is performed on the two or more samples as the predetermined processing” in claim 3; “a test data generation unit that generates the test data” in claim 5; and “an output unit that outputs the valid data and the test data on which the predetermined processing has been performed” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 9 is directed to a program.  Note that a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category.  See MEPE 2106.03.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uesugi, US 2003/0138256 A1.
Regarding claim 1, Uesugi discloses a signal processing device (Fig. 1) comprising:

a signal processing unit (125-127) that performs the predetermined processing on the valid data and the test data that has been added to the valid data by a plurality of the paths (error correction encoding circuits 125-127 perform error correction encoding on the encoded bit strings for each predetermined error correction unit and output the resulting bit strings to an interleaving circuit 128 (¶ 0104-0105)).

Regarding claim 2, Uesugi discloses a comparison unit (error detecting circuits 145-147) that compares sample values of the two or more samples of the test data on which the predetermined processing has been performed by the signal processing unit (Note that the error detecting circuits 145-147 independently perform error detection and output results to the likelihood calculation part 153 in the second demodulation part 115 (¶ 0108-0110)).

Regarding claim 5, Uesugi
Regarding claim 6, Uesugi discloses an output unit (antenna 103) that outputs the valid data and the test data on which the predetermined processing has been performed (¶ 0099 and 0119).

Regarding claim 8, claim 8 is a method claim directed o the operation as already stated in claim 1.  Therefore, limitations of claim 8 have been discussed and analyzed in the rejection of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Uesugi, US 2003/0138256 A1 in view of Okamura, US 2010/0077276 A1.
Regarding claim 7, Uesugi does not teach that the valid data is image data.
Okamura discloses the concept of transmitting high definition video image using 64 QAM which has a high M-ary modulation (¶ 0125).  This is evidence of the concept of transmitting image data using a technology as that in Uesugi.
Thus, after considering the teaching of Okamura, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to have image data as the valid data.  The motivation to do so would have been to allow for error correction in the transmitted video data as can be appreciated in Okamura (¶ 0072-0074).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Uesugi, US 2003/0138256 A1 in view of Saito, US 2003/0138055 A1.
Regarding claim 9, claim 9 is directed to a program causing a computer to execute processing as that already stated in claim 1.  Although, Uesugi discloses all the limitations of claim 1, Uesugi does not teach a program for performing the invention.  However, Saito discloses the concept of performing a M-ary phase modulation method and further discloses that the method can be performed by a computer executing a program stored in a recording medium (¶ 0129-0134).  Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to have the invention in Uesugi performed by a computer executing a program with the motivation of providing an alternative manner of performing the invention while producing similar results as can be appreciated in Saito (¶ 0133-0134).


Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
February 11, 2022